This order of the Public Utilities Commission simply puts the two companies back in the original status quo, with the exception of the fact that the plaintiff in error is now protected better than before; for the restriction as to the carriage of passengers whose whole ride is between Granville and Newark did not exist prior to the issuance of the present order. The commission had before it the situation where there were two applicants for certificates of convenience and necessity to operate over the same particular route between fixed termini. The commission, upon hearing, issued a certificate to the applicant which it found to be the best fitted to perform the service required by the public convenience and necessity, and denied the certificate to the other applicant. This court will not disturb such order, unless it affirmatively appears from the record that the order is unreasonable and unlawful. Royal Green Coach Co. v. PublicUtilities Commission, 110 Ohio St. 41, 143 N.E. 547.
Upon consideration of the entire record, no such affirmative showing is made, and hence we affirm the orders of the Public Utilities Commission.
Orders affirmed.
MARSHALL, C.J., DAY, ALLEN, KINKADE and ROBINSON, JJ., concur.
JONES, J., not participating. *Page 151